DETAILED ACTION
Applicant’s 11/19/2020 response to the previous 08/19/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1, 5-11 and 15-21 as amended and/or filed on 11/19/2020.

This is the First Notice of Allowance of claims 10, 19 and 20 as filed in Applicant’s 11/19/2020 response.

Claims 10, 19 and 20 are allowable as set forth below.  Accordingly, Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up a telephonic interview to discuss the instant and or any previous Office actions.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 08/06/2016 (20160806).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a CONTINUATION of PCT/CN2016/093768 FILED ON 08/06/2016.

Response to Amendments/Arguments
Applicant’s 11/19/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in section 11 of said previous 08/19/2020 Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.

Claim Objections
Claims 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, 11, 15-18 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a method and system of tracking a movement of a target by an unmanned aerial vehicle 

Allowable Subject Matter
Claim 20 is allowed and claims 10 and 19 are allowable upon overcoming the objection above.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of CN101702233B TO Xuxian et al. (Xuxian) (01/31/2019 IDS FPD Cite No. 1) in view of US 10157452 B1 to Tighe; Joseph Patrick et al. (Tighe) fails to teach or render obvious A movable object, comprising: one or more propellers; one or more sensors configured to obtain speed and direction information of the movable object; a camera configured to acquire image data of a target; a radio communication system configured to receive signals from a satellite navigation system; and a controller comprising: a memory storing executable instructions; a camera configured to acquire image data of the target; and at least one processor configured to execute the stored instructions to: receive absolute three-dimensional (3D) location coordinate data of the UAV from a first global positing system (GPS) receiver configured on the UAV; receive absolute two-dimensional (2D) location coordinate data of the target from a second GPS receiver collocating with the target; determine a horizontal distance between the target and the movable object based on the signals received from the radio communications system according to the absolute 3D location coordinate data of the UAV and the absolute 2D location coordinate data of the target, determine, from the image data, two-dimensional pixel coordinate data associated with a plurality of features of the target, determine a physical dimension associated with the target based on the two dimensional 2D pixel coordinate data and the horizontal distance, -7-Attorney Docket No. 00203.1408.00USApplication No. 16 263,708determine, based on the physical dimension associated with the target and at least one of the two dimensional 2D pixel coordinate data or the horizontal distance, three dimensional 3D location coordinate data of the target with respect to the 
As set forth above the claims recite a combination of elements not found in the prior art with regard to, inter alia using the GPS location from the target and the UAV as well as the image processing occurring onboard the UAV in order to adjust the speed and direction indicated by the 3D location coordinate data.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to inter alia .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210317                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665